Arrington, J.
 Without detailing the evidence, which was in sharp dispute, it is sufficient to say that the court was fully warranted in finding that the appellees had acquired title to the land in controversy by adverse possession for more than ten years, and in awarding the relief granted.
The appellants contend that the description, as set out in the decree, fails to establish with certainty the line between the parties; and the appellees have moved for a modification of the decree so as to make the description clear and accurate, if the same is necessary.
It is impossible for this Court to follow the fence and come up with a metes and bounds description. The findings of the learned chancellor are capable of being made certain on the ground by a competent surveyor. Under the present description in the decree, there is no assurance of the permanency of the line. Consequently a competent surveyor, the cost of whose services should be borne equally by the parties, should be appointed by the court to follow the findings of the chancellor and establish on the ground, in accordance with those findings, the adjudicated line between the parties, to be approved by the chancellor and become a part of this decree. Cf. Riggs, et al. v. Tucker, et al. (Miss.), 85 So. 2d 814.
The decree is modified so as to effect the correction, as stated; and as modified, is affirmed.
Affirmed as modified and remanded with directions.
Hall, Lee, Ethridge and Gillespie,- JJ., concur.